DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings are not clear and well defined.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "may include" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 6-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shikami (U.S. Patent No. 5,375,828).
Shikami discloses a decorative cup lid (70), comprising: a bottom component (54), wherein the bottom component is configured to attach to a top section of a cup (12), and wherein the bottom component includes one or more indentations (at 58); an insert component (74) attachable to the bottom component, wherein the insert component includes one or more shapes associated with a simple game (Fig. 5); a movable game piece (32), wherein the movable game piece is placed on the insert component, and wherein the movable game piece and one or more shapes of the insert component comprise the simple game; and a transparent housing (72), wherein the transparent housing encloses the movable game piece, the insert component, and the bottom component, wherein each of the bottom and insert components include a circular shape, and the housing is semi-circular/spherical (Fig. 5), wherein the one or more shapes include one or more channels in which the movable game piece is configured to travel as part of the simple game (col. 5, lines 14-40), wherein the simple game includes a start position (76) and an end position (80) along the one or more channels, wherein the game piece is a spherical ball (Fig. 5), the semi-spherical transparent housing encloses the spherical game piece, the circular insert component, and the circular bottom component (Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Shikami.
Shikami discloses all the claimed limitations show above but fails to specifically teach the claimed colors.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the components with different colors in order to alter the aesthetics of the lid and the lid would still function in the same manner. Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikami in view of Wilson (U.S. Patent No. 4,239,223).
Shikami fails to teach wherein the game piece is a dice.
Wilson teaches that it is known in the art to create game pieces in the form of balls or dice.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid of Shikami with dice, so that a different game could be played with the lid.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable Shikami in view of Hartelius (U.S. Patent No. 6,766,902).
Shikami discloses all the claimed limitations as shown above wherein the first circular insert component is replaceable with a second circular insert to provide another simple game (Figs. 1, 4, 6, 7), and wherein the semi-spherical transparent housing includes a design (Fig. 5, the shape is a design). 
Shikami fails to teach wherein the one or more shapes of the circular insert component are configured to superimpose on the one or more indentations of the circular bottom component.
 Hartelius teaches that it is known in the art to manufacture novelty lid with a bottom component (2), insert component (19) and housing (1), wherein one or more shapes of the insert component are configured to superimpose on one or more indentations of the bottom component (Figs. 2, 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the components with corresponding shapes, in order to further secure the components together and since such a modification would 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733